DETAILED ACTION
This office action is in response to RCE filed on 10/02/2020.
Claims 1-5, 8-12, 15-19 are pending of which claims 1, 8 and 15 are independent claims, and claims 6-7, 13-14, and 20 are canceled.
This application is examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1-3, 5, 8, 10, 12, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20200107226 to Raleigh (hereinafter “Raleigh”) in view of US. Pub. 20050027955 to Lam (hereinafter “Lam”) and the combination of Raleigh and Lam is further combined with US. Pub. 20160044544 to Yoshizawa (hereinafter “Yoshizawa”).


Regarding claim 1: Raleigh discloses a system comprising: a processor; and a non-transitory computer-readable medium storing instructions that, when executed by the processor, cause the processor to perform operations comprising: receiving a representation of the physical location; transmitting the representation of the physical location to a server; receiving from the server, a list of networks that provide service at the physical location based on the representation of the physical location(20200107226, see paragraph [0381], available network characterization scan (ANCS) report and  with it the ID of the network with GPS location or the physical location of the network is reported, the data in ANCS report is stored in a server for future reference); receiving a selection of a particular network from the list of networks based on a metric, the particular network different from the primary network, wherein the metric is based on at least network throughput; ordering the list of networks in a particular order based on the metric(20200107226, see paragraph[0378], a wireless device  generates an available network characterization scan (ANCS) report, which include an identification of currently available networks for the wireless device, location, time, and potentially some performance characterization, such as location, performance thresholds, a motion trace, knowledge about other devices or interference, a performance history, applications (e.g., a VoIP or streaming media application), device-specific rules related to when the device will link to a network or offload (e.g., based on reliability, performance state, congestion state, QoS, incentive state, et al.), or a cost function (e.g., based on signal strength, channel strength, basic radio bit rate, network speed, network throughput, speed jitter, throughput jitter, network delay, delay jitter, network availability, network reliability in access grant percentage, network reliability in delay in access grant, variation in performance as a function of position, et al.), the offloading may to a  server where the data can be access by users, and the information for each scanned network is available to choose from).

However, Raleigh does not explicitly teach a system for backing up a primary network at a physical location. However, Lam in the same or similar field of endeavor teaches a system for backing up a primary network at a physical location(20050027955, see paragraph[0028], FIG. 1, a system for backing up data, a primary storage system  and backup storage system  are connected to network, where the Network may be implemented as one or more of a number of different types of networks, such as, for example, an intranet, a local area network (LAN), a wide area network (WAN), an internet, fiber Channel-based storage area network (SAN) or Ethernet and see paragraph [0046], a physical location of a segment in primary system  and in the backup system  is dynamically determined by controller). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Lam into Raleigh’s system/method because it would allow identification and flag blocks of data on the backup device that are inconsistent with the corresponding data blocks on the primary device.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to reduce both the bandwidth requirements and the time needed to synchronize data between primary and backup storage devices by avoiding inconsistent blocks (Narayanan; [0008]).

However, Raleigh does not explicitly teach responsive to losing connection to the primary network, establishing a failover to the particular network at the physical location, establishing the failover further comprising determining a network outage and transitioning network traffic from the primary network with the network outage to the particular network. However, Yoshizawa in the same or similar field of endeavor teaches responsive to losing connection to the primary network, establishing a failover to the particular network at the physical location, establishing the failover further comprising determining a network outage and transitioning network traffic from the primary network with the network outage to the particular network(20160044544, see paragraph0018], a mobile device on a first network has an attenuated signal to a first base station or serving network; and handover the mobile device to a second base station via a second network. Note: handover the right process for the claimed subject matter whereas failover, though, has a similar function as handover, failover is not the right procedure for the claimed network).  In view of the above, having the method of Raleigh and then given the well-established teaching of Lam, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Lam as modified by Yoshizawa within the system of Raleigh because it would allow a second network interface operable to connect the base station to a second network. Furthermore, all references deal with same field of endeavor, thus modification of Raleigh  by Lam  as modified by Yoshizawa  would have been to achieve improved and fast  handover of a mobile device to a 

Regarding claim 2: Raleigh discloses system of claim 1, the operations further comprising receiving a geographic region associated with the physical location and receiving from the server the list of networks that provide service within the geographic region associated with the physical location (20200107226, see paragraph [0378], a wireless device  generates an available network characterization scan (ANCS) report, which include an identification of currently available networks for the wireless device, location, time, and performance characterization, and  performance history, and a user chooses the right network for the geographical location based on the performance for that location ). 
 
Regarding claim 3: Raleigh discloses the   system of claim 1, the operations further comprising determining a received signal strength indication (RSSI) for each network in the list of networks and selecting the particular network based on the RSSI(20200107226, see paragraph [0378], a cost function of the network  signal is received with the available network characterization scan (ANCS) report by the wireless device, and this report includes  signal strength, channel strength, basic radio bit rate, network speed, network throughput, speed jitter, throughput jitter, network delay, delay jitter, network availability, network reliability in access grant percentage, network reliability in delay in access grant, variation in performance as a function of position, etc., this report help the user to select the network with the best signal).  


Regarding claim 5: Raleigh discloses the   system of claim 1, the operations further comprising displaying a graphical user interface (GUI) that shows statistical information for each network in the list of networks(20200107226, see paragraph [0381],  a network access  state experienced by a device can be recorded as historical statistical data as a network busy state report and includes, for example, data rate, average throughput, minimum throughput, latency,  bit error rate, number of access failures, QoS level availability, historic statistics of any of the preceding parameters and presented to a network device as ANCS, and for external consumption of the ANCS report,  the report is offloaded to be accessed by an external user as report or prepared by an external application for GUI consumption for presenting the data in a form of GUI. Note: the network devices communicate with the server to access this information and no need of GUI).  

Regarding claim 8: Raleigh discloses a    method for  transmitting, by the processor, the first representation of the physical location; receiving, by the processor, a second representation of the physical location that corresponds with the first representation of the physical location (20200107226, see paragraph [0381],with a network report  the ID of the first and the second network with GPS location or physical location of the network is reported); transmitting, by the processor, the second representation of 20200107226, see paragraph[0381], a network state report can include networks, such as, 2G, 3G, 4G, 5G or WiFi based); receiving, by the processor, a selection of a particular network from the list of cellular networks, the particular network different from the primary network (20200107226, see paragraph[0378], a wireless device  generates an available network characterization scan (ANCS) report, which include an identification of currently available networks for the wireless device, location, time, and potentially some performance characterization, such as location, performance thresholds, a motion trace, knowledge about other devices or interference, a performance history, applications (e.g., a VoIP or streaming media application), device-specific rules related to when the device will link to a network or offload (e.g., based on reliability, performance state, congestion state, QoS, incentive state, et al.), or a cost function (e.g., based on signal strength, channel strength, basic radio bit rate, network speed, network throughput, speed jitter, throughput jitter, network delay, delay jitter, network availability, network reliability in access grant percentage, network reliability in delay in access grant, variation in performance as a function of position, et al.), the offloading may to a  server where the data can be access by users, and the information for each scanned network is available to choose from). 

However, Raleigh does not explicitly teach a method for backing up a primary network at a physical location, the method comprising: receiving, by a processor, a first representation of the physical location. However, Lam in the same or similar field of endeavor teaches a method for backing up a primary network at a physical location, the method comprising: receiving, by a processor, a first representation of the physical location20050027955, see paragraph[0028], FIG. 1, a system for backing up data, a primary storage system  and backup storage system  are connected to network, where the Network may be implemented as one or more of a number of different types of networks, such as, for example, an intranet, a local area network (LAN), a wide area network (WAN), an internet, Fiber Channel-based storage area network (SAN) or Ethernet and see paragraph [0046], a physical location of a segment in primary system  and in the backup system  is dynamically determined by controller).It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Lam into Raleigh’s system/method because it would allow identification and flag blocks of data on the backup device that are inconsistent with the corresponding data blocks on the primary device.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to reduce both the bandwidth requirements and the time needed to synchronize data between primary and backup storage devices by avoiding inconsistent blocks (Narayanan; [0008]).

20160044544, see paragraph0018], a mobile device on a first network has an attenuated signal to a first base station or serving network; and handover the mobile device to a second base station via a second network. Note: handover the right process for the claimed subject matter whereas failover, though, has a similar function as handover, failover is not the right procedure for the claimed network.  In view of the above, having the method of Raleigh and then given the well-established teaching of Lam, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Lam as modified by Yoshizawa within the system of Raleigh because it would allow a second network interface operable to connect the base station to a second network. Furthermore, all references deal with same field of endeavor, thus modification of Raleigh  by Lam  as modified by Yoshizawa  would have been to achieve improved and fast  handover of a mobile device to a second base station via the second network by 

Regarding claim 10: Raleigh discloses the   method of claim 8, further comprising determining a received signal strength indication (RSSI) for each network in the list of cellular networks and selecting the particular network based on the RSSI (20200107226, see paragraph [0378], a cost function of the network  signal is received with the available network characterization scan (ANCS) report by the wireless device, and this report includes  signal strength, channel strength, basic radio bit rate, network speed, network throughput, speed jitter, throughput jitter, network delay, delay jitter, network availability, network reliability in access grant percentage, network reliability in delay in access grant, variation in performance as a function of position, etc., this report help the user to select the network with the best signal).  

Regarding claim 12: Raleigh discloses the   method of claim 8, further comprising displaying a graphical user interface (GUI) that shows statistical information for each network in the list of networks20200107226, see paragraph [0381],  a network access  state experienced by a device can be recorded as historical statistical data as a network busy state report and includes, for example, data rate, average throughput, minimum throughput, latency,  bit error rate, number of access failures, QoS level availability, historic statistics of any of the preceding parameters and presented to a network device as ANCS, and for external consumption of the ANCS report,  the report is offloaded to be accessed by an external user as report or prepared by an external application for GUI consumption for presenting the data in a form of GUI. Note: the network devices communicate with the server to access this information and no need of GUI.  

Regarding claim 15: Raleigh discloses a    non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform operations for backing up a primary network at a physical location (20050027955, see paragraph[0028], FIG. 1, a system for backing up data, a primary storage system  and backup storage system  are connected to network, where the Network may be implemented as one or more of a number of different types of networks, such as, for example, an intranet, a local area network (LAN), a wide area network (WAN), an internet, Fiber Channel-based storage area network (SAN) or Ethernet  ), the operations comprising: receiving a first representation of the physical location; transmitting the first representation of the physical location; receiving a second representation of the physical location that corresponds with the first representation of the physical location20200107226, see paragraph [0381],with a network report  the ID of the network with GPS location of the network is reported; transmitting the second representation of the physical location to a server; receiving from the server, a list of cellular networks that provide service at the physical location based on the second representation of the physical location and a metric, wherein the metric is based on at least network throughput; ordering the list of cellular networks based on the metric20200107226, see paragraph[0378], a wireless device  generates an available network characterization scan (ANCS) report, which include an identification of currently available networks for the wireless device, location, time, and potentially some performance characterization, such as location, performance thresholds, a motion trace, knowledge about other devices or interference, a performance history, applications (e.g., a VoIP or streaming media application), device-specific rules related to when the device will link to a network or offload (e.g., based on reliability, performance state, congestion state, QoS, incentive state, et al.), or a cost function (e.g., based on signal strength, channel strength, basic radio bit rate, network speed, network throughput, speed jitter, throughput jitter, network delay, delay jitter, network availability, network reliability in access grant percentage, network reliability in delay in access grant, variation in performance as a function of position, et al.), the offloading may to a  server where the data can be access by users, and the information for each scanned network is available to choose from;  receiving a selection of a particular network from the list of cellular networks, the particular network different from the primary network20200107226, see paragraph[0381], a network state report can include networks, such as, 2G, 3G, 4G, 5G or WiFi based).

However, Raleigh does not explicitly teach another   processor causes the processor to perform operations for backing up a primary network at a physical location. However, Lam in the same or similar field of endeavor teaches another  processor causes the processor to perform operations for backing up a primary network at a physical location (20050027955, see paragraph[0028], FIG. 1, a system for backing up data, a primary storage system  and backup storage system  are connected to network, where the Network may be implemented as one or more of a number of different types of networks, such as, for example, an intranet, a local area network (LAN), a wide area network (WAN), an internet, fiber Channel-based storage area network (SAN) or Ethernet and see paragraph [0046], a physical location of a segment in primary system  and in a backup system  is dynamically determined by controller).It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Lam into Raleigh’s system/method because it would allow identification and flag blocks of data on the backup device that are inconsistent with the corresponding data blocks on the primary device.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to reduce both the bandwidth requirements and the time needed to synchronize data between primary and backup storage devices by avoiding inconsistent blocks (Narayanan; [0008]).

However, Raleigh does not explicitly teach responsive to losing connection to the primary network, establishing a failover from the primary network with a network outage to the particular network at the physical location, establishing the failover further comprising determining the network outage and transitioning network traffic from the primary network with the network outage to the particular network. However, Yoshizawa in the same or similar field of endeavor teaches responsive to losing connection to the primary network, establishing a failover from the primary network with a network outage to the particular network at the physical location, establishing the failover further 20160044544, see paragraph0018], a mobile device on a first network has an attenuated signal to a first base station or serving network; and handover the mobile device to a second base station via a second network. Note: handover the right process for the claimed subject matter whereas failover, though, has a similar function as handover, failover is not the right procedure for the claimed network. In view of the above, having the method of Raleigh and then given the well-established teaching of Lam, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Lam as modified by Yoshizawa within the system of Raleigh because it would allow a second network interface operable to connect the base station to a second network. Furthermore, all references deal with same field of endeavor, thus modification of Raleigh  by Lam  as modified by Yoshizawa  would have been to achieve improved and fast  handover of a mobile device to a second base station via the second network by using the identifier of the gateway connected to the base station as disclosed in Yoshizawa para 0017.

Regarding claim 16: Raleigh discloses the   non-transitory computer-readable medium of claim 15, the operations further comprising receiving a geographic region associated with the physical location and receiving from the server the list of networks that provide service within the geographic region associated with the physical location20200107226, see paragraph [0378], a wireless device  generates an available network characterization scan (ANCS) report, which include an identification of currently available networks for the wireless device, location, time, and performance characterization, and  performance history, and a user chooses the right network for the geographical location based on the performance for that location.  

Regarding claim 17: Raleigh discloses the   non-transitory computer-readable medium of claim 15, the operations further comprising determining a received signal strength indication (RSSI) for each network in the list of networks and selecting the particular network based on the RSSI (20200107226, see paragraph [0378], a cost function of the network  signal is received with the available network characterization scan (ANCS) report by the wireless device, and this report includes  signal strength, channel strength, basic radio bit rate, network speed, network throughput, speed jitter, throughput jitter, network delay, delay jitter, network availability, network reliability in access grant percentage, network reliability in delay in access grant, variation in performance as a function of position, etc., this report help the user to select the network with the best signal ).  

Regarding claim 19: Raleigh discloses the   non-transitory computer-readable medium of claim 15, the operations further comprising displaying a graphical user interface (GUI) that shows statistical information for each network in the list of networks (20200107226, see paragraph [0381],  a network access  state experienced by a device can be recorded as historical statistical data as a network busy state report and includes, for example, data rate, average throughput, minimum throughput, latency,  bit error rate, number of access failures, QoS level availability, historic statistics of any of the preceding parameters and presented to a network device as ANCS, and for external consumption of the ANCS report,  the report is offloaded to be accessed by an external user as report or prepared by an external application for GUI consumption for presenting the data in a form of GUI. Note: the network devices communicate with the server to access this information and no need of GUI).  


Claims 4, 9, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20200107226 to Raleigh (hereinafter “Raleigh”) in view of US. Pub. 20050027955 to Lam (hereinafter “Lam”) and the combination of Raleigh, Lam and Yoshizawa is further combined with US. Pub. 20060030339 to Zhovnirovsky (hereinafter “Zhovnirovsky”).

Regarding claim 4: Raleigh discloses receiving a representation of the physical location of a network. However, Raleigh does not explicitly teach the system of claim 1, the operations further comprising receiving one of an address and latitude/longitude as the representation of the physical location. However, Zhovnirovsky in the same or similar field of endeavor teaches the system of claim 1, the operations further comprising receiving one of an address and latitude/longitude as the representation of the physical location (20060030339, see paragraph [0089], location database  holds information about the geographical objects and features that are used as a reference system and representative location record will include the latitude and longitude of each named location, as well as offset values that define a bounding rectangle around the object; locations within the rectangle are presumed to be co-located with the object, and the location database in conjunction with ANCS report may help identify the location of the each scanned network with exact location with some more information). In view of the above, having the method of Raleigh and then given the well-established teaching of Lam and Yoshizawa, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Lam as modified by  Yoshizawa, and Yoshizawa  as modified by Zhovnirovsky within the system of Raleigh because it would allow utilization of assisted global positioning system that uses signals generated by GPS satellites along with a cell network location server to process data. Furthermore, all references deal with same field of endeavor, thus modification of Raleigh  by Lam, in turn Lam as modified by Yoshizawa, and Yoshizawa  as modified by Zhovnirovsky  would have been to achieve reduction of start times, and improve indoor performance by utilizing  assisted global positioning system as disclosed in Zhovnirovsky para 0043.

Regarding claim 9: Raleigh discloses receiving a representation of the physical location of a network. However, Raleigh does not explicitly teach the method of claim 8, further comprising receiving a geographic region associated with the physical location and receiving from the server the list of cellular networks that provide service within the geographic region associated with the physical location. However, Zhovnirovsky in the same or similar field of endeavor teaches the method of claim 8, further comprising receiving a geographic region associated with the physical location and receiving from 20060030339, see paragraph [0089], location database  holds information about the geographical objects and features that are used as a reference system and representative location record will include the geographical location as associated with geographical object, and  each named location, as well as offset values that define a bounding rectangle around the object; locations within the rectangle are presumed to be co-located with the object, and the location database in conjunction with ANCS report (Raleigh, see paragraph[0378]) may help identify the location of the each scanned network with exact location with some more information found in the server associated with the geographical location). In view of the above, having the method of Raleigh and then given the well-established teaching of Lam and Yoshizawa, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Lam as modified by  Yoshizawa, and Yoshizawa  as modified by Zhovnirovsky within the system of Raleigh because it would allow utilization of assisted global positioning system that uses signals generated by GPS satellites along with a cell network location server to process data. Furthermore, all references deal with same field of endeavor, thus modification of Raleigh  by Lam, in turn Lam as modified by Yoshizawa, and Yoshizawa  as modified by Zhovnirovsky  would have been to achieve reduction of start times, and improve indoor performance by utilizing  assisted global positioning system as disclosed in Zhovnirovsky para 0043.

Regarding claim 11: Raleigh discloses receiving a representation of the physical location of a network. However, Raleigh does not explicitly teach the method of claim 8, further comprising receiving an address as the first representation of the physical location and receiving latitude and longitude as the second representation of the physical location. However, Zhovnirovsky in the same or similar field of endeavor teaches the method of claim 8, further comprising receiving an address as the first representation of the physical location and receiving latitude and longitude as the second representation of the physical location (20060030339, see paragraph [0089], location database  holds information about the geographical objects and features that are used as a reference system and representative location record will include the latitude and longitude of each named location, as well as offset values that define a bounding rectangle around the object; locations within the rectangle are presumed to be co-located with the object, and the location database in conjunction with ANCS report (20200107226, see paragraph [0378]) may help identify the location of the each scanned network with exact location with some more information).  In view of the above, having the method of Raleigh and then given the well-established teaching of Lam and Yoshizawa, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Lam as modified by  Yoshizawa, and Yoshizawa  as modified by Zhovnirovsky within the system of Raleigh because it would allow utilization of assisted global positioning system that uses signals generated by GPS satellites along with a cell network location server to process data. Furthermore, all references deal with same field of endeavor, thus modification of Raleigh  by Lam, in turn Lam as modified by 

Regarding claim 18: Raleigh discloses receiving a representation of the physical location of a network. However, Raleigh does not explicitly teach the non-transitory computer-readable medium of claim 15, the operations further comprising receiving an address as the first representation of the physical location and receiving latitude and longitude as the second representation of the physical location. However, Zhovnirovsky in the same or similar field of endeavor teaches the non-transitory computer-readable medium of claim 15, the operations further comprising receiving an address as the first representation of the physical location and receiving latitude and longitude as the second representation of the physical location (20060030339, see paragraph [0089], location database  holds information about the geographical objects and features that are used as a reference system and representative location record will include the latitude and longitude of each named location, as well as offset values that define a bounding rectangle around the object; locations within the rectangle are presumed to be co-located with the object, and the location database in conjunction with ANCS report (20200107226, see paragraph[0378]) may help identify the location of the each scanned network with exact location with some more information). In view of the above, having the method of Raleigh and then given the well-established teaching of Lam and Yoshizawa, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DEBEBE A ASEFA/Examiner, Art Unit 2476